FORM PX14A6G PIONEER NATURAL RESOURCES - PXD Filed: April 11, 2013 Notice of Exempt Solicitation. Definitive Materials. United States Securities and Exchange Commission Washington, D.C. 20549 Notice of Exempt Solicitation Pursuant to Rule 14a-103 1. Name of Registrant: Pioneer Natural Resources Company 2. Name of person(s) relying on exemption: a. Calvert Social Index Fund and Calvert VP S&P 500 Index Portfolio, acting through Calvert Investment Management, Inc. 3. Address of person(s) relying on Exemption: a. 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814 4. Written Materials: Attached are written materials, submitted pursuant to Rule 14a-6(g) promulgated under the Securities Exchange Act of 1934, in connection with a proxy proposal to be voted on at the Registrant’s 2013 Annual Meeting. IMPORTANT PROXY VOTING MATERIAL Shareholder Rebuttal to the Pioneer Natural Resources Company
